Citation Nr: 0101138	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 through 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision in which 
the RO denied service connection for otitis media.  The 
veteran filed a timely notice of disagreement and substantive 
appeal regarding the issue, and his appeal has been perfected 
to the Board.

The Board notes that in his June 1999 claim, the veteran also 
raised the issues of entitlement to service connection for 
vertigo and dizziness.  The RO has not adjudicated those 
claims and they are not before the Board for appellate 
consideration at this time.  Those issues are referred to the 
RO for initial consideration.


FINDINGS OF FACT

1.  The veteran was treated in service for otitis media.

2.  The veteran does not have a current diagnosis of otitis 
media.


CONCLUSION OF LAW

Service connection for otitis media is not warranted.  38 
U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, __ (2000) 
(to be codified as amended at 38 U.S.C. § 5126); 38 C.F.R. § 
3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he was 
treated in September 1968 for chronic otitis media of the 
right ear, diagnosed one month after suffering an eardrum 
perforation when a rocket-propelled grenade exploded near 
him.  When the veteran was examined two months later, the 
perforation was noted to have been treated and healed.

In January 1969, the veteran was seen for complaints of 
hearing loss in his right ear.  Examination revealed serous 
otitis of the right ear.  Again, in June 1969, the veteran 
returned to seek medical assistance for hearing loss in his 
right ear; examination revealed no inflammation.  On 
separation examination in October 1969, the veteran did not 
report any ear problems and no diagnosis of otitis media was 
noted.

Post-service treatment records reflect that the veteran was 
followed by Robert T. Guelcher, M.D.  In September 1998, the 
veteran reported a history of otitis media, tympanic membrane 
perforations, dizziness and ringing in his ears following an 
explosion in service.  Examination at that time revealed 
intact ear drums with fluid in both ears.  The veteran was 
seen again in March 1999 for complaints of tinnitus in the 
right ear and a feeling of water in the ear.  Clinical 
findings revealed thickened ear drums.  Dr. Guelcher noted 
that the thickened ear drums made a diagnosis of fluid in the 
ear more difficult, but that the veteran probably did have 
some fluid in his middle ears behind what were described as 
thick intact tympanic membranes.  The veteran was treated 
medically and advised to return if his condition did not 
improve.  The veteran did not return for subsequent 
treatment.

On VA examination in September 1999, the veteran reported a 
history of ruptured tympanic membrane in service with 
resulting hearing loss and tinnitus.  On exam, the veteran 
did not have any fluid or infection in his ears.  Mild wax 
accumulation was removed from the left ear canal.  The 
diagnostic impression included eustachian tube dysfunction; 
no diagnosis of otitis media was provided.


II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by 
service.  38 U.S.C.A. § 1110.  Such a determination requires 
a finding of a current disability that is related to an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(d) (2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law defines VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Following a complete review of the claims folder, the Board 
finds that service connection for otitis media is not 
warranted.  Current clinical findings are negative for a 
diagnosis of otitis media.  The veteran was treated in 
service for otitis media, however the condition resolved and 
was not present at the time of his discharge from service.  
While the veteran has maintained that he currently has otitis 
media, there is no medical evidence to support this 
assertion.  As noted in the VA examination report of 
September 1999, there is no current evidence to establish a 
diagnosis of otitis media.  The veteran was noted to have 
only a history of the condition, not a current diagnosis.  
Moreover, the veteran has not provided a medical opinion from 
any doctor of record in this case to suggest that any current 
otolaryngological disability is related to service.  As a 
layperson, the veteran is not competent to give a medical 
opinion concerning a current medical diagnosis of disability 
or its relation, if any, to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

The private medical evidence from Dr. Guelcher, contrary to 
the veteran's assertion, does not provide a nexus opinion to 
service.  Dr. Guelcher noted that the veteran had reported a 
history of otitis media; the objective findings on 
examination did not reveal the condition currently.  In the 
absence of a current diagnosis of otitis media, service 
connection is not warranted and the appeal is denied.  
Brammer, supra.

The Board concludes, based on the findings from the VA exam 
as well as the private medical evidence submitted by the 
veteran, that the duty to assist has been satisfied under the 
provisions of the Veterans Claims Assistance Act of 2000, 
§5103A.  There is no additional development warranted in the 
absence of a diagnosis of current disability.


ORDER

Service connection for otitis media is denied.


		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

